 Case 1:19-cv-15589-RBK-KMW Document 4 Filed 10/01/19 Page 1 of 1 PageID: 8



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY



PREFERRED MUTUAL INSURANCE
COMPANY                                           Civil Action No. 1:19-CV-15589

                 Plaintiffs                       VOLUNTARY STIPULATION OF
vs.                                               DISMISSAL

CSAA MID-ATLANTIC INSURANCE
COMPANY OF NEW JERSEY d/b/a MID-
ATLANTIC INSURANCE COMPANY OF
NEW JERSEY

                 Defendant


        NOW comes plaintiff, Preferred Mutual Insurance Company, by and through its counsel,

David D Blake Esq, of Marshall Dennehey Warner Coleman & Goggin, who does hereby

voluntarily withdraw and dismiss the complaint filed in this matter without prejudice.



                                             Marshall Dennehey Warner Coleman & Goggin

DATE: 9/26/2019                              By: /s/ David D. Blake ______________
                                                     DAVID D BLAKE ESQ.
                                                     Attorneys for Preferred Mutual Insurance




LEGAL/123743998.v1
